[DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                  __________________________________      FILED
                                                 U.S. COURT OF APPEALS
                             No. 08-10926          ELEVENTH CIRCUIT
                                                       JULY 14, 2008
                         Non-Argument Calendar
                                                    THOMAS K. KAHN
                  __________________________________
                                                         CLERK

                     D. C. Docket No. 06-02315-CV-3-IPJ


JEREMY NEWTON,

                                                        Plaintiff-Appellant,

                              versus

TIM RAY,

                                                Defendant-Appellee.
                   _________________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                  __________________________________

                                (July 14, 2008)

Before TJOFLAT, BIRCH and DUBINA, Circuit Judges.

PER CURIAM:

     The defendant deputy sheriff arrested the plaintiff for encouraging his wife
to “assault” his sister. According to plaintiff’s amended complaint for money

damages under 42 U.S.C. § 1983 for false arrest, plaintiff’s sister called the police

and the defendant responded to the call. The defendant observed that plaintiff’s

sister had a bloody nose; she told him that the plaintiff had “egged on” the assault.

She subsequently swore out a complaint against him.

      The defendant moved to dismiss the amended complaint on the ground that

he was entitled to qualified immunity. The district court granted the motion. In a

well reasoned Memorandum Opinion, the court held that the defendant

“reasonably could have believed that probable cause existed in light of the

information he possessed at the time he arrested the plaintiff.” The plaintiff now

appeals. We find no error in the district court’s reasoning, and therefore affirm.

      AFFIRMED.




                                          2